Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (US 20100228113; hereinafter Solosko) in view of Libbus et al., (US 20100056881; hereinafter Libbus), Jones (US 20120253162), and Schoendorfer, (US 5438984).
	Regarding claims 1 and 8, Solosko teaches (Figs. 1-3) a sensor sheet for biological information measurement (biomedical electrode assembly 100), the sensor sheet comprising a first adhesive sheet (retention seal 112 including the adhesive coating) to be applied to a skin of subject (Para. [0060]), a second sheet (support substrate 109 including the bonding between circuit layer 106 and support substrate 109) to be stuck to a first surface of the first adhesive sheet (see Fig. 2; Para. [0063], [0067]), and an electric circuit comprising a plurality of electrodes and wires 
Solosko does not teach that the stretchability of a peripheral edge area of the second sheet is higher than that of a center area of the second sheet, wherein the peripheral edge area of the second sheet is a buffer area having a stretchability that is lower than that of the first sheet and higher than that of the center area of the second sheet, and further wherein the peripheral edge area of the second sheet is formed of a material having a stretchability that is higher than that of the center area of the second sheet. However, Libbus teaches (Figures 1B-1G) a sensor sheet (100) for biological information measurement, comprising a first sheet (support) and a second sheet (cover); wherein the stretchability of a peripheral edge area of the second sheet (cover) is higher than that of a center area of the second sheet (the second sheet is made using a material with a first thickness in the central portion and the same material with a thickness lower than the first thickness in the peripheral portions; therefore, the stretchability of a peripheral edge area of the second sheet is higher than that of a center area of the second sheet), and the peripheral edge area of the second sheet (cover) is formed of a material having a stretchability that is higher than that of the center area of the second sheet (a material with a first thickness is used to make the central portion and the same material with a smaller thickness is used to make the peripheral portions; therefore the material of the peripheral portions has a higher stretchability than that of the center area), ([0027]). 
The Solosko/Libbus combination fails to teach that the second sheet is an adhesive sheet. However, Solosko discloses that the second sheet (109) is bonded to a circuit layer (106). Furthermore, Jones teaches a sensor sheet for biological information measurement in which a second sheet (130) is an adhesive sheet (sheet 130 and the adhesive used to bond sheet 130 to circuit layer 110), ([0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adhesive bonding taught by Jones in place of the bonding disclosed by Solosko because the bonding disclosed by Solosko performs the same function of fixing two layers together as the adhesive bonding taught by Jones, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). The second sheet of the modified invention would thus be an adhesive sheet including the support substrate 109 and the adhesive used to bond it to the circuit layer 106. 

	Regarding claim 2, Solosko teaches (Figs. 2 and 3) that the second sheet is smaller in area than the first sheet, and is stuck to a center area of the first sheet except a peripheral edge of the first sheet (Figs. 2 and 3 show that the support substrate 109 is smaller in area than the retention seal 112, and is disposed at the center of the retention seal except for the peripheral edge).
	Regarding claim 4, Solosko teaches that the second sheet is much thicker than the first sheet (0.4-1.3 mm as opposed to 0.025 mm or 0.125-0.25 mm). Examiner holds that one of ordinary skill in the art would recognize that the second sheet, being much thicker than the first sheet, would have a higher mechanical strength than the first sheet. Further, when describing a second embodiment of the invention, Solosko teaches that “in the previous embodiment,” i.e. the embodiment of Figs. 1-3, the second sheet (support substrate 109) is much more rigid than the first sheet (flexible retention seal 112; Para. [0081], lines 5-6).
	Regarding claim 6, Solosko teaches (Fig. 1) that each of the wires are formed on a film base material (circuit layer 106). Solosko further teaches that the upper layers (circuit 107 and 
	Regarding claim 7, since the device of Solosko/Libbus/Jones/Schoendorfer teaches all the structural limitations of claims 1 and 7, and Soloszko further teaches that the device is intended for “multi-day application” (Para. [0010]), it is capable of performing the function of this claim, providing continuous electrocardiographic measurements for at least two weeks. Examiner is considering this to be intended use under MPEP 2114.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko in view of Libbus, Jones, and Schoendorfer .
Regarding claim 3, Solosko further teaches that the first sheet comprises polyurethane as a main component (Para. [0060], lines 1-4), but does not teach that the thickness of the sheet is no more than 20 µm, instead teaching that the thickness is 25 µm (Para. [0060], lines 1-4). However, both Solosko and the instant invention teach that the polyurethane layer is sufficiently thin as to allow water vapor to permeate through it. Pending a statement of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a polyurethane layer of 20 µm and 25 µm would have the same properties, as the values are sufficiently close (see MPEP 2144.5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko in view of Libbus, Jones, and Schoendorfer , as applied to claim 1, and further in view of Dupelle et al., (US 20130325096; hereinafter Dupelle).
Regarding claim 5, the Solosko/Libbus/Jones/Schoendorfer  combination does not teach that each of the wires has a meandering shape in a surface of the second sheet. Dupelle teaches .
Response to Arguments
Applicant’s arguments filed 01/14/2022 have been fully considered.
Applicant’s argument regarding the newly added limitation “the second adhesive sheet comprising slits extending to a peripheral edge of the second adhesive sheet” is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Schoendorfer, which teaches a sensing sheet having an adhesive sheet comprising slits extending to a peripheral edge of the adhesive sheet. In combination with Solosko, Libbus, and Jones, the modified device teaches the limitations of at least amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794